3:19-cv-03224-CSB-TSH # 3   Page 1 of 7
                                                                 E-FILED
                              Thursday, 19 September, 2019 08:59:43 AM
                                            Clerk, U.S. District Court, ILCD




EXHIBIT A
3:19-cv-03224-CSB-TSH # 3   Page 2 of 7
3:19-cv-03224-CSB-TSH # 3   Page 3 of 7
3:19-cv-03224-CSB-TSH # 3   Page 4 of 7
3:19-cv-03224-CSB-TSH # 3   Page 5 of 7
3:19-cv-03224-CSB-TSH # 3   Page 6 of 7
3:19-cv-03224-CSB-TSH # 3   Page 7 of 7




                        /s/ Roy N. Chang
